DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are allowed.


Response to Arguments
Applicant’s arguments filed on 9/29/2020 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. The cited prior art does not disclose the amended subject matter.










Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. The ensure considerations of such amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s amendment to the claims was given in an interview with Charles Griggers on 1/21/21.


In the claims
7. (Currently Amended) The method of claim 1, wherein the rules include at least one of a consumer geo-location 

8. (Currently Amended) The method of claim 1, wherein the rules include a consumer geo-location 










Reasons for Allowance
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention.

The most pertinent prior art made of record include Coley (US 8244566 B1), Navani (US 20140278679 A1), Bodin (US 20110131203 A1), and PTO-892 Reference U.

Coley discloses a system for automated appointment scheduling with a plurality of businesses while reducing time gaps during the day that are insufficient to schedule other appointments. The customer may locate relevant services based on location and type of service. Customers are determined to be entitled to make online reservations based on their reliability ratings, and then the user’s calendar is used to schedule an appointment without creating insufficient time gaps. However, Coley does not disclose sending notifications to the customers about available appointments, receiving a selection of a request to reserve an available appointment, or determining a subset of customers that qualify for the available appointments by a personal calendar. In Coley, the customers are found that are entitled, and then the calendar is used to find an available slot, but in the instant application, the customers are found by their availability to the appointment times provided by the businesses.
Navani discloses a system for broadcasting notifications of appointment availabilities. The system provides varying notification features for the customer to employ in order to be able to reserve the appointment availabilities. However, Navani does not disclose monitoring a location of client devices or determining a subset of customers that qualify for the available appointments by a personal calendar.

Bodin discloses a system for searching for mobile assets according to a location. The location of the device is tracked and then the search is conducted for assets in the location of the device. However, Bodin does not disclose determining a subset of customers that qualify for the available appointments by a personal calendar.



The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only form Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.J.K./Examiner, Art Unit 3625        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625